Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to a request for continued examination filed 8/26/21.
Claims 1-6, 8-13 and 15-19 are pending.

Response to Arguments
Rejections under 35 U.S.C. §103
Applicant's arguments filed 7/26/21 have been fully considered but they are not persuasive.
In rejecting the claims, the Office asserts that the parameters by which an audit policy can be selected (([0180] of Reddy) are the equivalent of code review parameters. The Office also asserts that the promotion criterion ([0151]] of Reddy is the equivalent of reviewers needed to approve a code contribution. However, the audit policy parameters in [0180] of Reddy have nothing to do with code review. Instead, the audit policy parameters are “parameters of the request by which an audit policy specific to the entity and in some cases specific to a type of use case or computing environment may be selected.” (pg. 9, last full par.)

The examiner respectfully disagrees. Reedy par. [0151] discloses promotion criteria can include “a static test be applied to source code … and a positive passing result be expressed in a trust record”. Reedy further discloses that such testing is performed by a “reviewer” (par. [0141] “static analysis, unit tests, code review … determine whether criteria of the respective stage are satisfied … in some cases … human reviews or testing applications”). Accordingly, those of ordinary skill in the art would have understood that the selected “policies” indicate what is required, in terms of review, to approve the code contribution. 


One skilled in the art would not equate the parameters by which an audit policy can be selected to cade review parameters. Instead, these parameters would include features such as how long it’s been since a last audit, etc. However, code review would not be one of the parameters. (par. bridging pp. 9-10)
Moreover, the promotion criterion in paragraph [0151] of Reddy that the Office asserts is the equivalent of reviewers needed to approve a code contribution has nothing to do with the audit policy parameters in paragraph [0180] as these are two separate embodiments of Reddy. Furthermore, the promotion criterion of Reddy does not identify a number of reviewers needed to approve a code contribution. Instead, the promotion criterion simply describes a static test applied to source code. Therefore, Reddy has multiple deficiencies with respect to Claim 1. (pg. 10, 1st full par.)

The rejection no longer cites the “audit policy” of par. [0180], accordingly, these arguments are moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0303623 to Reddy et al. (Reddy) in view of US 2018/0260212 to Wisnovsky (Wisnovsky) in view of US 2015/0378717 to Jacob et al. (Jacob).

Claims 1, 8 and 15: Reddy discloses a system, comprising: 
a processor; and a memory to store on[e] or more machine readable instructions (see e.g. Fig. 19) that when executed by the processor cause the processor to: 
connect to a blockchain network (par. [0153] “decentralized computing platform 80”), the blockchain network comprising a plurality of blockchain peers that host a blockchain (par. [0006] “implemented with a plurality of computing nodes … a consensus result … among the computing nodes”); 
receive a transaction with a code contribution from a developer via a smart contract (par. [0144] “code of the software asset … may be passed as an argument to the promotion smart contract”);
retrieve code review parameters for the code contribution (par. [0145] “obtain a promotion policy … based upon arguments in the call to the promotion smart contract”), the code review parameters identifying a review needed to approve the code contribution for the code contribution to be accepted (par. [0149] “apply 
determine that the review needed to approve the code contribution have approved of the code contribution (par. [0141] “determine whether criteria of the respective stage are satisfied”);
create a build of the project based on the code (par. [0006] “a build stage”, par. [0154] “various software development tooling used in the next stage may receive the output and that output may cause that software development tooling to transform the software asset in accordance with the next stage”); 
test a functionality of the build of the project in an execution environment (par. [0143] “execution of static analysis tests, execution of dynamic analysis tests”, par. [0054] “dynamic analysis may include … functionality tests”); and 
commit the code contribution (par. [0143] “request to commit to a code repository”, par. [0149] “promote the software asset”).

Reedy does not explicitly disclose retrieving code review parameters from the blockchain, but does disclose a code review parameter stored on the block chain (see e.g. Fig. 8, Block 4, “Test policies rating: STRICT”, Fig. 10, Block #6, “Category: security”) and retrieving information from the blockchain (e.g. par. [0146] access trust records … executing the above-described read operations”). 
Accordingly, it would have been obvious to retrieve the code review parameters (par. [0145] “obtain a promotion policy”) from the blockchain (par. [0146] “access trust records”). 

Reedy does not explicitly disclose 
a blockchain network configured to store a code of a project;
merging the code contribution with the code of the project to create a merged code; and 
committing the code contribution to the blockchain.

Wisnovsky teaches 
a blockchain network configured to store a code of a project (see e.g. Fig. 3)
merging a code contribution with the code of the project to create a merged code (par. [0066] “an instruction/command to append the block 212n+1 to the blockchain 214”, par. [0076] “Block 1 2121 may be a block including … changes to the original source code”, this “appending” of a block containing “changes to the original source code” constitutes a “merging” of the changes with the original code. In other words after the merge is performed the project contains the changes); and 
committing the code contribution to the blockchain (par. [0097] “operation 555 to append the potential block 212 to the blockchain 214”).



Reedy and Wisnovsky do not explicitly teach the code review parameters identifying a number of reviewers needed to approve the code contribution for the code contribution to be accepted.

Jacob teaches a code review parameters identifying a number of reviews needed to approve a code contribution (e.g. par. [0135] “review policies that may determine the number of reviewers required for approval”). 

It would have been obvious at the time of filing to retrieve code review parameters (Jacob par. [0135] “review policies”, par. [0145] “obtain a promotion policy”) identifying a number of reviewers needed to approve the code contribution (Jacob par. [0135] “the number of reviewers required for approval”). Those of ordinary skill in the art would have been motivated to do so as a means of ensuring the code is properly reviewed and fully acceptable (see e.g. Jacob par. [0003] “increase the risk the changes may … negatively impact performance and/or user satisfaction”, also see Reedy par. [0141] “verified with a consensus algorithm”).

Claims 2, 9 and 16: Reddy and Wisnovsky teach claims 1, 8 and 15, wherein the instructions are further to cause the processor to submit the code contribution to a plurality of reviewers (Jacob par. [0135] “the number of reviewers required for approval”).

Claims 3, 10 and 17: Reddy and Wisnovsky teach claims 2, 9 and 16, wherein the instructions are further to cause the processor to provide the code review parameters stored on the blockchain to the plurality of the reviewers (Reddy par. [0146] “access trust records”).

Claims 4, 11 and 18: The system of claim 3, 10, 17, wherein the instructions are further to cause the processor to:
receive an approval or a rejection from the plurality of reviewers based on the code review parameters (e.g. Reddy par. [0151] “a positive passing result be expressed in a trust record”).

Claims 5 and 12: Reddy and Wisnovsky teach claims 4 and 11, wherein the instructions are further to cause the processor to:
execute a smart contract to add the code contribution to a software project (Reddy par. [0144] “call a promotion smart contract”, Wisnovsky par. [0097] “operation 555 to append the potential block 212 to the blockchain 214”).

Claim 6, 13 and 19: Reddy and Wisnovsky teach claims 1, 8 and 15, wherein the instructions are further to cause the processor to execute the smart contract to test the build based on tests stored on the blockchain (Reddy par. [0144] “code of the software asset … may be passed as an argument to the promotion smart contract”, par. [0073] “an executable file of a test application” it would at least have been obvious to pass these tests on the blockchain as a means of providing the tests to the tester/reviewer). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JASON D MITCHELL/Primary Examiner, Art Unit 2199